Citation Nr: 9903046	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-02 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1993 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for peptic 
ulcer disease and assigned a 10 percent evaluation, effective 
from October 1992.  


FINDING OF FACT

The veteran failed, without good cause, to report for two 
series of VA examinations scheduled for the purpose of 
evaluating the severity of his service-connected peptic ulcer 
disease. 


CONCLUSION OF LAW

The claim for an evaluation in excess of 10 percent for 
peptic ulcer disease is denied for failure to report, as 
required, for VA examination.  38 C.F.R. §§ 3.326, 3.655 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record shows that, by rating decision dated 
in March 1993, the RO granted service connection for peptic 
ulcer disease and assigned a 10 percent evaluation, effective 
from October 1992.  The veteran appealed the evaluation 
assigned.  He underwent VA examinations in January 1993, 
March 1994, and April 1995 and the relevant diagnoses were 
history of peptic ulcer disease well established in the past, 
inactive at the present time, although active within the last 
few months; duodenal ulcer and peptic ulcer disease 
satisfactorily controlled by his medications; and chronic 
peptic ulcer disease, history of, with veteran presently 
being followed at the Bonham VA Hospital and is on Carafate 
four times daily to relieve symptoms. 

In the January 1997 remand, the Board noted that, although X-
rays of the veteran's abdomen and a procedure involving 
barium and his esophagus were completed approximately one-
and-a-half weeks after the April 1995 VA examination, the 
claims folder did not include records of the specific tests 
recommended by the April 1995 examiner.  The Board determined 
that an additional VA gastrointestinal examination was 
necessary for rating purposes.  Consistent with the duty to 
assist the veteran in the development of facts pertinent to 
his claim, the Board remanded this matter for further 
development of the evidence, to include obtaining additional 
VA and private treatment records, affording the veteran a VA 
gastrointestinal examination, and consideration of 38 C.F.R. 
§ 3.321(b)(1) (1998). 

Following the January 1997 remand, by letter dated in March 
1997, the RO requested that the veteran provide information 
regarding all VA and private medical treatment providers from 
whom he received relevant treatment since June 1995.  In 
August and December 1997 statements in support of claim, the 
veteran reported that he was treated for his service-
connected duodenal ulcer disease at VA facilities in Austin 
and Temple, Texas.  In March, April, and September 1997, the 
RO requested treatment records dated from June 1995 to 
present from VA facilities in Austin, Bonham, Dallas, and 
Temple, Texas.  Thereafter, numerous VA inpatient and 
outpatient treatment records were received and associated 
with the claims filed.  Pursuant to the January 1997 remand 
instructions, the June 1998 supplemental statement of the 
case notified the veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The RO concluded that an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted.  

VA esophagus and stomach examinations were scheduled in March 
1997.  However, these examinations were canceled because they 
were scheduled in an incorrect jurisdiction.  It was noted 
that the veteran had moved and that he desired an examination 
at the nearest VA facility.  

A document from a VA medical facility shows that the veteran 
failed to report for October 1997 VA esophagus and stomach 
examinations.  It is presumed that the RO properly discharged 
its official duties by mailing notice of the October 1997 
scheduled examinations to the claimant.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992), citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Additionally, the VA medical facility noted that the 
veteran canceled this appointment and did not want to 
reschedule.  Therefore, it is clear that the veteran was 
notified of the October 1997 VA examinations and that he 
failed to report for these examinations.  

In a December 1997 letter, the representative informed the 
veteran that the Board had determined that a physical 
examination regarding his peptic ulcer disease was necessary 
before a decision could be made on his appeal for an 
increased evaluation for peptic ulcer disease.  The 
representative stated that the results of this examination 
"may be important to the outcome of your appeal."  Finally, 
the representative asked the veteran to indicate whether he 
would be willing to report for a VA examination in Temple, 
Texas.  The Board notes that this letter was sent to the 
veteran's old address approximately three weeks after he had 
informed the VA of his change in address.  Nevertheless, a 
January 1998 VA Form 119, Report of Contact, shows that the 
veteran informed the RO that he would report for a 
rescheduled examination.  He also reported his new address. 

A March 1998 report from the Temple, Texas VA Medical Center 
(MC) shows that the veteran failed to report for March 9, 
1998 VA examinations of the esophagus and hiatal hernia and 
of the stomach, duodenum, and peritoneal adhesions.  The 
Temple, Texas VAMC reported that a letter notifying the 
veteran of the scheduled appointments was sent to his current 
address and that the letter was not returned by the post 
office.  The United States Court of Veterans Appeals (Court) 
has held that the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Jones v. West, No. 96-1404 (U.S. Vet. App. 
Dec. 22, 1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Absent 
any clear evidence to the contrary, the Board presumes that 
the veteran was properly notified of the date and time of the 
scheduled March 1998 VA medical examination.

The claims file includes a report of a March 26, 1998, VA 
examination of the heart and hypertension.  The veteran 
reported for that examination which was scheduled only 17 
days after the March 9, 1998, VA esophagus and hiatal hernia 
and stomach, duodenum, and peritoneal adhesions examinations.  

In the June 1998 supplemental statement of the case, the RO 
notified the veteran of the provisions of 38 C.F.R. § 3.655 
regarding the consequences of his failure to report for his 
examination.  In the June 1998 letter that accompanied the 
supplemental statement of the case, the RO informed the 
veteran that he had 60 days to make any comments.  The Board 
finds that this notice is sufficient to invoke the provisions 
of 38 C.F.R. § 3.655 without violating Bernard v. Brown, 4 
Vet. App. 384 (1993).  See Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  

Law and Analysis

The Board finds that the veteran has submitted a well-
grounded, or plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).   Therefore, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159 (1998).  The VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

However, as stated by the Court, the "duty to assist is not 
always a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in the circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  He must also be prepared to meet his obligations 
by cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).  Individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).

38 C.F.R. § 3.655 provides, in essence, that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with a claim for an increased 
rating, the claim shall be denied without review of the 
evidence of record (emphasis added).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655.  The Court has held that, 
in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The facts show that the veteran was scheduled for VA 
examinations of the esophagus and stomach in October 1997 and 
that he failed to report for these examinations, attempted to 
cancel the appointments, and indicated that he did not wish 
to reschedule.  On March 9, 1998, the veteran again failed to 
report for scheduled VA examinations of the esophagus and 
hiatal hernia and of the stomach, duodenum, and peritoneal 
adhesions.  The veteran was again informed of the 
consequences of his failure to report for the scheduled VA 
examinations in the June 1998 supplemental statement of the 
case after which he had 60 days to respond.  

The evidence does not show that the veteran's failure to 
report for his scheduled October 1997 and March 1998 
examinations was due to illness or hospitalization, death of 
an immediate family member, or any other "good cause."  In 
fact he reported for a March 26, 1998, VA examination for 
unrelated disorders.   

Therefore, as the veteran has failed to report for scheduled 
VA examinations in October 1997 and March 1998 without good 
cause, his claim for an increased rating for peptic ulcer 
disease must be denied as a matter of law.  See 38 C.F.R. 
§§ 3.326, 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an increased evaluation for peptic ulcer 
disease is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


